Citation Nr: 0938393	
Decision Date: 10/08/09    Archive Date: 10/22/09

DOCKET NO.  03-22 082A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.  

2.  Entitlement to an initial compensable disability rating 
for residuals of a shrapnel wound of the left hand.



REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968, 
including combat service in the Republic of Vietnam, and his 
decorations include the Combat Infantryman Badge and Purple 
Heart Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky.

The issue of entitlement to service connection for a right 
knee disorder is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

There is a 0.1 x 2-centimeter scar on the left index finger 
that is well healed, with no tenderness to palpation.  There 
is no evidence that the scar is tender, painful, ulcerated or 
adherent.  There is no limitation of function.  There are no 
residuals of the shrapnel wound of the left had except for 
the scar, as noted, and subjective complaints of pain and 
occasional tingling.


CONCLUSION OF LAW

The criteria for an initial compensable disability evaluation 
for shrapnel wound of the left hand have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.118, 
Diagnostic Codes 7803, 7804, 7805 (2002); 38 C.F.R. § 3.102, 
4.7, 4.40, 4.45, 4.71a, 4.118, 4.124a, Diagnostic Codes 5225, 
5229, 7803, 7804, 7805 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Background

The Veteran's service treatment records (STRs) reflect that 
he suffered a shrapnel wound to the left hand in May 1967.  
There are no entries regarding treatment, only a notation of 
a shrapnel wound to the left hand at the time of his 
separation physical examination in February 1968.

The Veteran submitted his initial claim for VA disability 
compensation benefits in August 2001.  He was afforded a VA 
examination in March 2002.  The Veteran gave a history of 
suffering a shrapnel wound to his left hand in service.  He 
was treated at the time with sutures.  He sustained no 
residual disabilities form his wound.  The Veteran said his 
left hand had a little arthritis in it and it bothered him 
when it would get cold.  His hand would get stiff.  He took 
Vioxx and Advil for the arthritis pain.  He denied any 
numbness or tingling and denied any disability of the muscle, 
bones, or joints in the left hand.  The Veteran related that, 
as far as he knew, no bones, muscles, or nerves were injured 
with his hand.  He denied any dysfunction of the left hand. 

On examination the Veteran was said to have full active and 
passive range of motion of the left hand.  He had full grip 
strength that was said to be within normal limits.  There was 
a 0.5-centimeter (cm) scar at the base of the left index 
finger on the medial side.  The scar was nontender and 
nonadhesed.  The scar was described as flesh toned and 
matched the surrounding skin.  The scar was not raised and 
there were no other wound sites.  The Veteran had full 
sensation and motor movement.  There was no neurosensory 
deficits.  There was good finger, thumb approximation.  The 
examiner said that an x-ray of the left hand was normal.  The 
final impression was history of superficial shrapnel wound to 
the left hand with no residuals.  The examiner said that 
there was insufficient clinical evidence or documentation for 
an acute or chronic diagnosis.  

The Veteran was granted service connection for residuals of a 
shrapnel wound of the left hand by way of a rating decision 
dated in September 2002.  He was awarded a noncompensable 
disability rating.

The Veteran disagreed with his disability rating in November 
2002.  He did not express any specific disagreement.  

The Veteran testified at a Travel Board hearing in May 2006.  
He said that he would experience pain in the area of the scar 
when he was exposed to activities involving vibration, such 
as using a lawnmower.  He said he would also have pain, 
mostly in cold weather, after gripping a steering wheel for a 
long period of time.  He said it was painful in the area 
around the scar.  The Veteran also said he had occasions 
where he experienced tingling in the area of the scar but 
this was brought about by gripping something.  The Veteran 
worked in a restaurant and did some cooking.  He said that he 
sometimes "felt his scar" when going into the freezer to 
get items.  

The Board remanded the Veteran's claim for additional 
development in August 2006.  In regard to his shrapnel wound, 
the Veteran was to be afforded an examination as the prior 
examination was over four years old.  

The AMC wrote to the Veteran in August 2006.  He was asked to 
provide records or identify sources of records of treatment 
relating to his shrapnel wound.  The Veteran did not submit 
any evidence in support of his claim or identify any other 
evidence that the AMC could obtain.

The Veteran was afforded a VA examination in July 2008.  The 
examiner said that the Veteran suffered a shrapnel injury to 
the left hand on the lateral aspect of the 1st finger and in 
the webspace between the thumb and 1st finger.  There was no 
nerve, bone, or soft tissue damage at the time of the injury.  
The Veteran reported having pain in the area, especially when 
he used a lawnmower, or gripped things tightly or for a long 
period of time.  The pain was described as a mild ache along 
the scar.  The Veteran also reported that he occasionally 
noted that the 1st finger would jump.  The Veteran said the 
pain occurred about once a week in the summer and two to 
three times a week in the winter.  The pain would usually 
last for an hour.  The Veteran also reported that he 
experienced numbness over the scar only and could feel his 
fingers.  The Veteran was noted to be right-handed.  There 
was no history of an overall decrease in hand strength or 
hand dexterity and no history of flare-ups.  

The examiner reported that there was no evidence of 
ankylosis.  There was no deformity of any finger and no gap 
between the thumb pad and tips of fingers on opposition.  
There was no gap between the finger and proximal transverse 
crease of the hand on maximal flexion of the finger.  The 
Veteran had active flexion of the left index 
metacarpophalangeal (MP) joint of 0 to 90 degrees, flexion of 
the proximal interphalangeal (PIP) joint of 0 to 100 degrees, 
and flexion of the distal (terminal) interphalangeal (DIP) 
joint of 0 to 75 degrees.  The examiner said there was no 
pain on active motion, no pain after repetitive use, and no 
loss of motion on repetitive use.  An x-ray of the left hand 
was interpreted to show mild arthritic changes at the 
metacarpal the base of the thumb.  There was no evidence of 
shrapnel or other radiopaque foreign bodies.

The examiner noted that the Veteran was employed as a cashier 
at a restaurant.  He had retired from his railroad job and 
worked part-time with his wife.  The Veteran had lost less 
than one week of work in the last year.  The examiner said 
there were no significant effects on the Veteran's daily 
activities as a result of his disability.  The examiner said 
there was a moderate effect on traveling, and a mild effect 
on chores, exercise, and recreation.  The examiner did not 
address whether the arthritis noted on x-ray was related to 
the Veteran's shrapnel wound.

The Veteran was also afforded an examination to evaluate his 
shrapnel wound scar in July 2008.  The scar was said to be 
located on the medial aspect of the left index finger between 
the MCP and PIP joints.  The maximum width was 0.1-cm and 
maximum length was 2-cm.  There was no tenderness on 
palpation, adherence to underlying tissue, limitation of 
motion or loss of function, or skin ulceration or breakdown 
over the scar.  The diagnosis was laceration to left index 
finger, status post shrapnel wound.

The Board notes that private treatment records from several 
sources, from 1996 to 2006, were associated with the claims 
folder.  However, none of the records contained any entries 
related to the Veteran's shrapnel wound.  VA treatment 
records, for the period from March 2002 to May 2008, also do 
not contain any evidence of treatment for any residual from 
the Veteran's shrapnel wound.  

The Board remanded the case again in January 2009.  A new VA 
examination was requested, to include an opinion as to 
whether the arthritis identified at the time of the 
examination in 2008 was related to the Veteran's shrapnel 
wound.

The AMC wrote to the Veteran and asked that he provide 
evidence or identify evidence VA could obtain on his behalf 
in February 2009.  He did not respond to the letter.

The Veteran was afforded a VA examination in March 2009.  The 
Veteran related that he sometimes had pain if he used a 
lawnmower or gripped something.  He also said he would 
experience tingling in the radial aspect of the MCP joint of 
the index finger.  The pain would go away "pretty quickly" 
after letting go of whatever he was grasping.  This occurred 
about twice a month.  He received no treatment for any 
residuals of his wound.  In regard to range of motion, the 
examiner reported that the extension of the DIP joint was 
normal, described as 0 degrees to the finger aligning with 
the hand.  Extension of the PIP joint was described as 
normal, with the same measure being from 0 degrees to the 
finger aligning with the hand.  The MCP joint also had normal 
extension of 0 degrees to the finger aligning with the hand.  
There was no evidence of pain on motion or limitation of 
motion due to pain.  There was no evidence of ankylosis or 
deformity.  

The examiner said the scar was barely discernible on the 
radial aspect proximal index finger.  The scar was nontender 
with no elevation, depression, adhesion or tissue loss.  The 
examiner noted that the Veteran was no longer employed 
because of retirement.  The diagnosis was shrapnel wound of 
the left hand with no objective residual.  

The examiner provided an addendum to address the issue of 
arthritis of the left hand in July 2009.  The examiner 
provided a detailed analysis of the development of arthritis 
in individuals in general.  In regard to the Veteran, she 
noted that there was no evidence to suggest that the shrapnel 
injury initially caused any injury to the bone of the 
Veteran's finger, thumb, or wrist.  There was no limitation 
of motion of the hand or wrist.  The only trauma that was 
documented in the STRs was to the finger.  The examiner added 
that, without any trauma to the bone, there could be no 
development of posttraumatic arthritis.  The examiner opined 
that the arthritis noted on the left hand x-ray of July 2008 
was the result of aging and was less likely as noted related 
to a residual for a shrapnel wound to the left hand.  

II.  Analysis

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2008).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2008).

The Veteran's claim for a higher rating for his disability of 
residuals of a shrapnel wound of the left hand is an original 
claim that was placed in appellate status by a notice of 
disagreement (NOD) expressing disagreement with an initial 
rating award.  As such, separate ratings can be assigned for 
separate periods of time based on the facts found--a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 
119 (1999).

Skin

The Veteran's shrapnel wound has been evaluated under 
Diagnostic Code 7805 as a skin disability.  See 38 C.F.R. 
§ 4.118 (2008).  The rating criteria for Diagnostic Code 7805 
provide that a disability rated under this diagnostic code is 
to be rated on the limitation of function of the affected 
part.  

The Board notes that by regulatory amendment effective August 
30, 2002, substantive changes were made to the schedular 
criteria for evaluating disabilities involving the skin.  See 
67 Fed. Reg. 49,590-49,599 (July 31, 2002).  There was no 
substantive change for Diagnostic Code 7805 such that 
consideration under both the prior and amended regulations 
are required in this case.  Disabilities are still to be 
evaluated based on a limitation of function of the affected 
part.  However, there were changes to several other 
potentially applicable diagnostic codes that must be 
addressed.

In evaluating the Veteran's claim, the Board must determine 
whether the revised version is more favorable to the Veteran.  
See VAOPGCPREC 7-2003.  However, even if the Board finds the 
revised version more favorable, the reach of the new criteria 
can be no earlier than the effective date of that change.  
See VAOPGCPREC 3-2000.

Under the prior regulations, scars involving the head, face 
or neck, third degree burns, or second degree burns were 
evaluated under Diagnostic Codes 7800, 7801, and 7802, 
respectively.  As the Veteran's disability does not involve 
the head, face, or neck, and is not burned related, there is 
no basis for consideration of a compensable rating under 
those diagnostic codes.  

However, under the prior regulations a 10 percent rating is 
warranted for superficial scars that are poorly nourished 
with repeated ulceration under Diagnostic Code 7803.  A 10 
percent rating is also warranted where the scar is 
superficial, tender and painful on objective demonstration 
under Diagnostic Code 7804.  38 C.F.R. § 4.118 (2002).

The evidence of record does not demonstrate that the 
Veteran's scar is poorly nourished, there is no evidence of 
ulceration at any time, and there is no evidence that the 
scar is tender and painful on objective demonstration to 
warrant consideration of a 10 percent disability rating at 
any time during the pendency of the appeal.  The Veteran has 
given subjective complaints of pain around the scar, or 
feeling pain in his hand with gripping something tightly but 
there is no objective evidence of his scar being painful on 
objective demonstration.  This is confirmed by the several VA 
examination reports of record.

In regard to the amended criteria, again there is no basis 
for a compensable rating under Diagnostic Code 7800 as the 
Veteran's disability does not involve his head, face or neck.  
Further, there is no basis for a compensable rating under 
Diagnostic Code 7801 as the Veteran's scar is not shown to be 
deep or cause limited motion.  Also, the Veteran's scar is 
not shown to have an area of 144 square cm. or greater to 
warrant a 10 percent rating under Diagnostic Code 7802.  
38 C.F.R. § 4.118 (2008).  

Under the amended regulations a 10 percent rating is 
warranted for superficial unstable scars.  An unstable scar 
is one where, for any reason, there is frequent loss of 
covering of skin over the scar.  38 C.F.R. § 4.118, 
Diagnostic Code 7803 and Note (1) (2008).  Finally, a 10 
percent evaluation is warranted for superficial scars which 
are painful on examination.  38 C.F.R. § 4.118, Diagnostic 
Code 7804 (2008).

As before, the evidence does not show any loss of skin 
covering the Veteran's scar at any time during the pendency 
of his appeal.  Further, the evidence does not show his scar 
to be painful on examination.  The VA examination reports all 
show that there is no objective evidence of pain associated 
with the scar.  Thus an initial compensable disability rating 
is not warranted.  

The Board notes that there was another change in the 
regulations used to evaluate skin disabilities in September 
2008.  See 73 Fed. Reg. 54,708-54,712 (Sept. 23, 2008).  The 
change in regulations is applicable to all claims for 
benefits received by VA on or after October 23, 2008.  The 
regulations do provide that a Veteran that is rated under 
Diagnostic Codes 7800 - 7805 may request review under the new 
criteria irrespective of whether their disability had 
worsened since the last review.  

The Board notes that the Veteran has not requested that his 
disability be evaluated under the latest change in 
regulations.  


Orthopedic

The rating criteria for disabilities of the fingers provide 
that ankylosis or limitation of motion of single or multiple 
digits of the hand is to be evaluated as follows: for the 
index, long, ring, and little fingers (digits II, III, IV, 
and V), zero degrees of flexion represents the fingers fully 
extended, making a straight line with the rest of the hand.  
The position of function of the hand is with the wrist 
dorsiflexed 20 to 30 degrees, the metacarpophalangeal (MP) 
and proximal interphalangeal (PIP) joints flexed to 30 
degrees, and the thumb (digit I) abducted and rotated so that 
the thumb pad faces the finger pads.  Only joints in these 
positions are considered to be in favorable position.  For 
digits II through V, the MP joint has a range of zero to 90 
degrees of flexion, the PIP has a range of zero to 100 
degrees of flexion, and the distal (terminal) interphalangeal 
(DIP) joint has a range of zero to 70 or 80 degrees of 
flexion.  See 38 C.F.R. § 4.71a (2008), Evaluation of 
Ankylosis or Limitation of Motion of Single or Multiple 
Digits of the Hand.  

The Veteran's left hand shrapnel wound is evaluated as a 
disability involving the left index finger under Diagnostic 
Code 5229 for limitation of motion of the index finger.  
38 C.F.R. § 4.71a.  The Veteran is right handed and his 
disability is evaluated for the minor hand.  The rating 
criteria provide for a noncompensable disability evaluation 
where this is a gap of less than one inch between the 
fingertip and the proximal transverse crease and the palm, 
with the finger flexed to the extent possible, and extension 
is limited by no more than 30 degrees.  A 10 percent 
evaluation is for consideration where there is a gap of one 
inch or more between the fingertip and the proximal 
transverse crease of the palm, with the finger flexed to the 
extent possible, or with extension limited by more than 30 
degrees.  Id. 

The record contains a significant amount of medical evidence 
that does not record any complaints related to the finger 
since the original injury in service.  The Veteran has stated 
only that he experienced some pain in the finger during cold 
weather or when gripping objects tightly or for long periods 
of time.  He reported occasional feelings of tingling and 
observations of his finger jerking.  Objective examination 
has shown a full range of motion of the finger, as defined by 
the above criteria.  The arthritis of the left hand, noted in 
July 2008, has not been shown to be a residual of his 
shrapnel wound.  Further, there is no evidence of ankylosis 
for consideration of a disability evaluation under Diagnostic 
Code 5225.  

The Board has also considered the Veteran's disability for 
any additional functional loss he may have sustained by 
virtue of other factors as described in 38 C.F.R. §§ 4.40, 
4.45 (2008).  See 38 C.F.R. § 4.71a; see also DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995).  However, the objective 
evidence of record clearly demonstrates no limitation of 
motion, no pain on motion, no limitation of motion upon 
repetitive motion, and no flare-ups.  

In summary, the evidence of record does not support a basis 
for a compensable disability evaluation for the Veteran's 
left index finger at any time since August 15, 2001.

Nerve

The Board has also considered the Veteran's shrapnel wound 
disability for a disability rating involving a nerve 
impairment, to include neuralgia and neuritis.  See 38 C.F.R. 
§§ 4.120, 4.123, 4.124, 4.124a (2008), Diagnostic Codes 8512, 
8514, 8515, 8516.  The Veteran has reported subjective 
feelings of tingling in his left index finger at times.  He 
also reported observing the finger to jerk on its own.  
However, the evidence of record shows that he did not suffer 
any nerve injury at the time of his being wounded in service.  
Further, the objective medical evidence of record has 
repeatedly noted that there were no neurosensory deficits or 
evidence of nerve impairment of any type.  The evidence of 
record does not support a compensable disability rating for a 
nerve impairment at any time during the pendency of the 
Veteran's appeal.  

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
an initial compensable disability rating for residuals of a 
shrapnel wound of the left hand at any time during the 
pendency of the appeal.  Gilbert v. Derwinski, 1 Vet. App. 
49, 57-58 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2008).

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and 
assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. § 3.159 (2008).  

In addition, the United States Court of Appeals for Veterans 
Claims (Court), issued a decision in March 2006 in the case 
of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim. Those five elements include: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.

The RO initially wrote to the Veteran to provide him with the 
notice required by the VCAA in February 2002.  The Veteran's 
claim for service connection for residuals of shrapnel wound 
of the left hand was granted in September 2002.  The Veteran 
had not sought a specific disability rating or a particular 
effective date as a part of his original claim.  As a result 
of the grant of service connection and the assignment of a 
specific disability evaluation and effective date, section 
5103(a) notice was no longer required.  See Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007); Dingess, 19 Vet. App. at 
490.  Thus, VA has satisfied its duty to provide notice under 
the law.

In regard to the duty to assist, the Veteran has been 
afforded several VA examinations.  Private medical records 
and VA treatment records were obtained and associated with 
the claims folder.  He has testified at a hearing in support 
of his claim.  The Board remanded his case twice to allow for 
additional development.

The Board finds that VA has satisfied its duty to notify and 
assist.  The Veteran has not identified any other pertinent 
evidence, not already of record.  The Board is also unaware 
of any such evidence.

ORDER

Entitlement to an initial compensable disability rating for 
residuals of a shrapnel wound of the left hand is denied.


REMAND

The Veteran is seeking entitlement to service connection for 
a right knee disorder.  He contends that he suffered injuries 
to his right knee during service as a result of his jumping 
out of helicopters when transported to different areas as 
well as from movement in the field while engaged in combat 
operations.  In his sworn testimony, the Veteran reported 
having right knee problems since service.

There is private and VA medical evidence documenting 
degenerative arthritis of the right knee.  To date there is 
no medical evidence to relate any currently diagnosed 
disorder to the Veteran's service, to include consideration 
under the combat provision of 38 U.S.C.A. § 1154(b) (West 
2002).  

The Board remanded the case for additional development in 
August 2006.  This included obtaining a VA examination to 
address the issue of whether the Veteran's arthritis of the 
right knee was related to service.

The Veteran was afforded a VA examination in April 2007.  X-
rays of the right knee at that time were interpreted as 
normal.  Thus, the examiner found that there was no issue to 
be addressed and did not provide the requested opinion. 

The Board remanded the case for another examination in 
January 2009.  It was noted that the Court, in McClain v. 
Nicholson, 21 Vet. App. 319, 321-323 (2007), found that a 
claimant may still be entitled to service connection for a 
disability even if that disability may be resolved during the 
pendency of the claim.  As the record clearly contained 
evidence of arthritis, notwithstanding the x-ray results of 
April 2007, another examination was required.  The Board also 
sought an opinion that, even if the Veteran's right knee 
disorder was not directly related to his military service, 
was it caused or aggravated by his service-connected left 
knee disability.

The Veteran was afforded a VA examination in March 2009.  The 
examiner provided a detailed report.  The examiner identified 
several disorders for the right knee to include arthritis, a 
small tear of the medial meniscus, contiguous anterior 
cruciate ligament (ACL) with abnormal signal and an 
associated adjacent lobulated cystic structure thought to 
represent an ACL ganglion.  A Baker's cyst was also noted.  
The examiner also said that previous x-rays had identified 
chondromalacia patella.  

The examiner opined that the Veteran's disorders were not 
related to his military service.  The examiner further stated 
that there was no evidence to show arthritis as manifest to a 
compensable degree within a year after service.  The examiner 
also addressed whether the Veteran's service-connected left 
knee disability caused or aggravated a right knee disorder.  
However, the examiner appears to have switched the knees in 
discussing which knee caused/aggravated the other knee.  The 
examiner discussed whether the Veteran's right knee caused a 
left knee disability instead of the reverse.  The examiner 
concluded that the "right" knee did not cause the "left" 
knee disability.  The examiner did not address whether the 
Veteran's service-connected left knee disability aggravated 
any existing right knee disorder.

As a result of the confusion regarding the discussion of the 
knees, and the lack of an opinion regarding aggravation, the 
Board finds the examination report to be inadequate and not 
in substantial compliance with the remand instructions.  See 
Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. 
West, 13 Vet. App. 141, 146-47 (1999), aff'd on other grounds 
287 F.3d 1377 (Fed. Cir. 2002).  A new examination is 
required.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA and private, who may possess 
additional records pertinent to his 
claim.  The RO should attempt to obtain 
and associate with the claims folder any 
medical records identified by the Veteran 
that are not already of record.  

2.  Upon completion of the above 
development, the Veteran should be 
afforded a VA examination to assess his 
right knee claim.  The claims folder must 
be provided to the examiner and reviewed 
by the examiner.  All indicated studies, 
tests and evaluations deemed necessary by 
the examiner should be performed.  The 
results of such must be included in the 
examination report.

The examiner is advised that the Veteran 
has related competent evidence of trauma 
to his right knee in service by way of 
his combat service despite the lack of 
such notations in his STRs.  He has also 
provided credible evidence of a 
continuity of right knee symptoms since 
that time.  With that in mind, the 
examiner is requested to provide an 
opinion as to:

a.  Does the Veteran have a current right 
knee disorder, to include degenerative 
arthritis?  If the examiner determines 
that the evidence does not demonstrate a 
current disorder, the examiner must still 
provide the requested opinion based on 
the earlier diagnoses of DJD of the right 
knee, from both private and VA sources, 
and the findings related in the VA 
outpatient entry from May 21, 2008.  

b.  In regard to any right knee disorder 
that is of record, whether there is a 50 
percent probability or greater that the 
Veteran has a right knee disorder that is 
related to or had its onset during 
service, to include his reported in-
service trauma he sustained as a 
consequence of combat-related jumps from 
helicopters and continuity of right knee 
symptoms since that time, or was 
manifested to a compensable degree within 
one year of discharge?

c.  Finally, if the Veteran has a right 
knee disorder, and it is determined to 
not be related to his military service, 
is there a 50 percent probability or 
greater that the right knee disorder is 
caused or aggravated by his service-
connected left knee arthritis?  The 
examiner must address both the causation 
and aggravation aspects.

In offering these impressions, the 
examiner must acknowledge and discuss the 
Veteran's report of an in-service right 
knee injury, which the Board must accept 
because it is consistent with the 
circumstances, conditions and hardships 
of his combat service, as well as the 
Veteran's credible report of a continuity 
of right knee problems since that time.  
The examiner should provide a complete 
rationale for any opinion expressed.

3.  After undertaking any other 
development deemed appropriate, the RO 
should re-adjudicate the issue on appeal, 
to include entitlement to service 
connection for a right knee disorder as 
secondary to the Veteran's service-
connected left knee disability.  If the 
benefit sought is not granted, the 
Veteran, and his representative, must be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond before the record is returned 
to the Board for further review.

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the Veteran until he is notified by the 
RO.  The Veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


